Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “means for receiving refrigerant from the heat rejection heat exchanger and reducing an enthalpy of a first portion of the received refrigerant while increasing an enthalpy of a second portion” in claim 1, lines 5-7 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “means” coupled with functional language “receiving refrigerant from the heat rejection heat exchanger and reducing an enthalpy of a first portion of the received refrigerant while increasing an enthalpy of a second portion” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 2, and 9-20 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the flash tank (42) having an inlet (40) connected to the heat rejection heat exchanger (30), a gas outlet (46), and a liquid outlet (44) as described in ¶ 18 of the instant application as published in US Publication No. 2017/0102170 A1.  
Claims 3-6 have not been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof as it recites sufficient structure for the “means” to perform the recited function, particularly a flash tank having an inlet, a gas outlet, and a liquid outlet as recited in the instant claim 3 from which claims 4-6 depend.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6 and 9-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Publication No. 2009/0229304 A1 to Ogata et al in view of US Publication No. 2008/0098754 to Sommer.

    PNG
    media_image1.png
    459
    601
    media_image1.png
    Greyscale

Ogata teaches limitations from claim 1 in fig. 3, shown above, a system (10) comprising: 
a first compressor (11); 
a heat rejection heat exchanger (12) coupled to the first compressor to receive refrigerant compressed by the compressor (11); 
means (the receiver 12a) for receiving refrigerant from the heat rejection heat exchanger (12) and reducing an enthalpy of a first portion of the received refrigerant (the liquid refrigerant which flows to the ejector 14) while increasing an enthalpy of a second portion (the gaseous refrigerant which is maintained in the receiver after liquid refrigerant flows out through the liquid outlet taught in ¶ 37);
an ejector (14) having: 
a primary inlet (on the left side of the ejector 14) coupled to the means to receive a first flow of fluid from the heat rejection heat exchanger (12); 
a secondary inlet (14b); and 
an outlet (14d) coupled to the first compressor (11) to return refrigerant to the first compressor (11); 
a first heat absorption heat exchanger (18) coupled to the means to receive a second flow of the refrigerant from the condenser (12) and upstream of the secondary inlet of the ejector (14b, as shown in fig. 3); and 
a second heat absorption heat exchanger (15) between the outlet of the ejector (14d) and the first compressor (11).
Regarding claims 1 and 2, Ogata teaches a receiver (12a) for receiving refrigerant from the condenser (12) and dividing it into a higher enthalpy portion (a gas which is maintained in the receiver) and a lower enthalpy part (a liquid which flows to the ejector (14) (pg. 3, ¶ 37) but does not teach the receiver having a gaseous refrigerant outlet or the system including a second compressor with the gaseous refrigerant flowing through this outlet to the second compressor such that merged refrigerant from the compressors flows to the condenser as taught in claim 1 or the compressors being arranged to discharge refrigerant in parallel to a discharge line as taught in claim 2.  

    PNG
    media_image2.png
    366
    528
    media_image2.png
    Greyscale

Sommer teaches in fig. 1, shown above, and in ¶¶ 24 and 25, a refrigeration cycle system in which an economizer (14) is provided and taught to be embodied as a flash tank having a liquid outlet line (24) which flows refrigerant toward an evaporator (equivalent to the outlet line 20 of Ogata which flows toward the ejector 14) and a gaseous outlet line (22) which flows refrigerant toward a second compressor (20) which is arranged in parallel with the first compressor (18) of Sommer so that refrigerant from the two compressors merges at point 26 to flow to the condenser as taught in claims 1 and 2.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ogata with the separator and compressor connection of Sommer in order to improve the cooling capacity of the system by supplying only liquid refrigerant to flow toward the evaporators while preventing an artificial reduction of refrigerant charge by maintaining the separated gas refrigerant flowing within the system rather than trapping it in the separator.

Ogata teaches limitations from claim 3 in fig. 3, shown above, the system of claim 1 wherein the means comprises: 
a flash tank (12a) having: 
an inlet (at the right side thereof as depicted in fig. 3) coupled to the heat rejection heat exchanger (12) to receive refrigerant from the heat rejection heat exchanger (as taught in ¶ 37); 
a liquid outlet (at the left side thereof) upstream of the ejector (14) primary inlet and the first heat absorption heat exchange (18, as taught in ¶ 37).
Ogata does not teach the liquid receiver of his invention as a flash tank having both a liquid outlet as discussed above and a gas outlet coupled to the second compressor.  Sommer teaches in fig. 1, shown above, and in ¶¶ 24 and 25, the economizer/flash tank (14) his system being provided with a liquid outlet line (24) which flows refrigerant toward an evaporator (equivalent to the outlet line 20 of Ogata which flows toward the ejector 14) and a gaseous outlet line (22) which flows refrigerant toward a second compressor (20) arranged in parallel with the first compressor (18).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ogata with the separator and compressor connection of Sommer in order to improve the cooling capacity of the system by supplying only liquid refrigerant to flow toward the evaporators while preventing an artificial reduction of refrigerant charge by maintaining the separated gas refrigerant flowing within the system rather than trapping it in the separator.

Regarding claim 4, Ogata does not teach the system including an expansion device disposed between the heat rejecting heat exchanger and the inlet of the flash tank.  Sommer teaches in fig. 1, shown above, the refrigerant cycle of his invention being provided with a first expansion device 32 disposed between the condenser 12 and the flash tank 14.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Ogata with the expansion valve and placement taught by Sommer in order to allow refrigerant to be divided between the evaporation portion of the cycle and the second compressor to be expanded so that the operating pressure of the flash tank may be controlled and adjusted to improve performance as taught in ¶ 22 of Sommer.

Ogata as modified by Sommer as discussed above teaches limitations from claim 5, the system of claim 3 wherein: a single phase gas flow exits the gas outlet; and a single phase liquid flow exits the liquid outlet (Sommer’s ¶ 24 teaches the refrigerant line 24 to carry liquid refrigerant without any mention of gaseous refrigerant and ¶ 25 likewise teaches the line 22 to carry gaseous refrigerant without any mention of liquid refrigerant.)

Ogata as modified by Sommer as discussed above teaches limitations from claim 6, a method for operating the system of claim 3 comprising running the first and second compressors (the compressor 11 of Ogata, equivalent to the main compressor 18 of Sommer, as well as the auxiliary compressor 20 of Sommer, added to the system of Ogata as discussed above) in a first mode wherein: 
the refrigerant is compressed in the first and second compressors (11/18 and 20); 
refrigerant received from the first and second compressors by the heat rejection heat exchanger (12 of Ogata, equivalent to 12 of Sommer) rejects heat in the heat rejection heat exchanger to produce initially cooled refrigerant (as taught in ¶ 36 of Ogata); 
the refrigerant received by the flash tank (12a of Ogata, modified with the gas and liquid outlets of Sommer’s flash tank 14 as discussed above) from the heat rejection heat exchanger (12)  splits into said first portion (flowing toward to ejector 14) and said second portion (flowing to the second compressor 20 as discussed above); 
the first portion passes from the liquid outlet (of the flash tank 14) and is further split (at point Z) into said first flow received by the ejector (14) primary inlet (as shown in Ogata’s fig. 3) and a second flow (in branch 16) passed through the first heat absorption heat exchanger (18) to the ejector secondary inlet (as shown in fig. 3); and 
the first and second flows merge in the ejector (14) and are discharged from the ejector outlet (as shown in fig. 3) and passed through the second heat absorption heat exchanger (15) to the first compressor (11 of Ogata, equivalent to the main compressor 18 of Sommer).

Ogata teaches limitations from claim 9 in fig. 3, shown above, the system of claim 1 further comprising: an expansion device (expansion valve 13 and/or throttle unit 17) between the means (12a) and the inlet of the first heat absorption heat exchanger (18) (¶¶ 45-46).

Ogata teaches limitations from claim 10 in fig. 3, shown above, the system of claim 1 wherein: the system has no other ejector (with ejector 14 being the only ejector of the system as shown in fig. 3).

Ogata teaches limitations from claim 11 in fig. 3, shown above, the system of claim 1 wherein: the system has no other heat absorption heat exchanger (with evaporators 15 and 18 being the only evaporators of the system as shown in fig. 3).

Ogata teaches limitations from claim 12 in fig. 13, shown above, the system of claim 1 wherein: the first heat absorption heat exchanger (18) and the second heat absorption heat exchanger (15) are positioned so that an airflow is driven by a fan (19) to pass over both the first heat absorption heat exchanger (18) and the second heat absorption heat exchanger (20) (as taught in ¶ 48).
It is noted that although Ogata does not explicitly teach the air flowing over the heat exchangers “to provide humidity control for a conditioned space”, that humidity from the air is capable of condensing onto the cooled surfaces of the heat exchangers, rendering the system of Ogata capable of performing this recited action.

Ogata teaches limitations from claim 13, the system of claim 1 wherein: refrigerant comprises at least 50% carbon dioxide, by weight (carbon dioxide is taught as a refrigerant for the system in ¶ 108 on pg. 9 with no teaching or suggestion of it being mixed or blended to anything less than substantially 100% composition).

Ogata as modified by Sommer as discussed above teaches limitations from claim 14, a method for operating the system of claim 1 comprising running the first and second compressors (the compressor 11 of Ogata, equivalent to the main compressor 18 of Sommer, as well as the auxiliary compressor 20 of Sommer, added to the system of Ogata as discussed above) in a first mode wherein: 
the refrigerant is compressed in the first and second compressors (11/18 and 20); 
refrigerant received from the first and second compressors by the heat rejection heat exchanger (12 of Ogata, equivalent to 12 of Sommer) rejects heat in the heat rejection heat exchanger to produce initially cooled refrigerant (as taught in ¶ 36 of Ogata); 
the refrigerant received by the flash tank (12a of Ogata, modified with the gas and liquid outlets of Sommer’s flash tank 14 as discussed above) from the heat rejection heat exchanger (12)  splits into said first portion (flowing toward to ejector 14) and said second portion (flowing to the second compressor 20 as discussed above); 
the first portion passes from the liquid outlet (of the flash tank 14) and is further split (at point Z) into said first flow received by the ejector (14) primary inlet (as shown in Ogata’s fig. 3) and a second flow (in branch 16) passed through the first heat absorption heat exchanger (18) to the ejector secondary inlet (as shown in fig. 3); and 
the first and second flows merge in the ejector (14) and are discharged from the ejector outlet (as shown in fig. 3) and passed through the second heat absorption heat exchanger (15) to the first compressor (11 of Ogata, equivalent to the main compressor 18 of Sommer).

Ogata as modified by Sommer teaches limitations from claim 15, the method of claim 14 wherein: the flow from the heat rejection heat exchanger is supercritical (as taught in ¶108, the system may operate as a super-critical refrigeration cycle), the second portion flow of the first split is mostly sub-critical vapor, and the first portion flow of the first split is mostly sub-critical liquid (at the liquid outlet taught by Sommer, as described in the above rejection of claim 5).

Claims 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ogata and Sommer as applied to claims 1 and 14 above and further in view of US Publication No. 2006/0277932 A1 to Otake et al.

Regarding claim 16, Ogata teaches a refrigeration cycle system in which refrigerant flowing from a liquid receiver is divided into two branches, one flowing into an ejector and the other flowing through an evaporator and then into a second inlet of the ejector, the branched refrigerant flows mixing in the ejector and being output therefrom to flow into another evaporator.  Sommer teaches a similar system in which the separator is a flash tank which divides the flow into liquid and gas portions, the liquid portion flowing toward an evaporator of the system while the gas portion flows toward a second compressor of the system disposed in parallel with the first.  Neither Ogata nor Sommer teaches the system to include a controller for controlling operation of the system, including the ejector, compressors and a controllable expansion devices disposed before and after the refrigerant receiver to control the superheat at the evaporator exits and the states at the condenser exit.  Otake teaches in ¶ 21-22, a controller 45 which controls the operations of throttling devices 5 (located between a condenser 3 and the receiver 7) and 9 (located between the receiver 7 and an evaporator 11) to control the flow and phase of refrigerant exiting the first throttling device (and thus at the outlet of the condenser as recited in claim 16) and also at the outlet of the evaporator (thus controlling the superheat as recited in claim 16).  It will further be recognized in applying the teachings of Otake to the system of Ogata that the control taught by Ogata of controlling the throttling valves will achieve the stated result of controlling the operation of the ejector and compressors of Ogata by controlling the pressure of refrigerant supplied to them and the amount of refrigerant bypassed to the compressors as well as controlling the superheat of both evaporators by the action of the throttle valve.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Ogata with the valve control of Otake in order to better tailor the operation of the system to the Otake to a plurality of diverse operating conditions in order to ensure greater efficiency and effectiveness of operation for these different conditions rather than applying a one-size-fits-all control scheme.

Ogata teaches limitations from claim 17 in fig. 3, shown above, the method of claim 16 wherein: 
the first heat absorption heat exchanger (18) and second heat absorption heat exchanger (15) are positioned so that an airflow passes over both in series (being blown by fan 19 as shown in fig. 3 and as taught in ¶ 48).
Regarding the teaching of the controller being “programmed to control humidity of the airflow”, Otake teaches in ¶ 21-22, a controller 45 which controls the operations of throttling devices 5 (located between a condenser 3 and the receiver 7) and 9 (located between the receiver 7 and an evaporator 11) to control the flow and phase of refrigerant exiting the first throttling device (and thus at the outlet of the condenser as recited in claim 16) and also at the outlet of the evaporator (thus controlling the superheat as recited in claim 16).  It will further be recognized in applying the teachings of Otake to the system of Ogata that such control also controls the heat absorbed by the heat exchangers (15 and 18) of Ogata, thus controlling the humidity each may remove from the airstream.  In the absence of more specific teachings of the claimed “control” (e.g. sensing of humidity or adjusting the humidity of the airflow to become equal to a humidity set point), this control of the operations of the evaporators falls within the broadest reasonable interpretation of the recitation of “control[ling] humidity”.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Ogata with the valve control of Otake in order to better tailor the operation of the system to the Otake to a plurality of diverse operating conditions in order to ensure greater efficiency and effectiveness of operation for these different conditions rather than applying a one-size-fits-all control scheme.


Regarding the limitations of claim 18, refer to the above rejections of claim 16, upon which claim 18 depends, and claim 2 which includes the limitations of claim 18 with regard to the parallel discharges of the compressors.

    PNG
    media_image3.png
    545
    759
    media_image3.png
    Greyscale

Regarding claims 19 and 20, Ogata teaches a refrigeration cycle system in which refrigerant flowing from a liquid receiver is divided into two branches, one flowing into an ejector and the other flowing through an evaporator and then into a second inlet of the ejector, the branched refrigerant flows mixing in the ejector and being output therefrom to flow into another evaporator.  Sommer teaches a similar system in which the separator is a flash tank which divides the flow into liquid and gas portions, the liquid portion flowing toward an evaporator of the system while the gas portion flows toward a second compressor of the system disposed in parallel with the first.  Ogata does not teach the system having two compressors with independently controlled speeds as taught in claim 19, or discharging refrigerant to mix at different enthalpies, with the refrigerant discharged from the first compressor being of greater enthalpy than refrigerant discharged from the second as taught in claim 20.  Sommer teaches in figs. 1 and 3 shown above, the compressors of his system (18 and 20) being independent from one another, and the auxiliary compressor particularly having a variable speed drive (taught in ¶ 35) capable of controlling the lift and capacity of this compressor alone, independent of and without effect on the main compressor (18) and further teaches in fig. 3, shown above, the discharge enthalpy of the main compressor (18) being greater than that of the auxiliary compressor (20) such that the two are mixed at different enthalpies as recited in claim 20. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ogata with the compressor positioning and control arrangement of Sommer in order to allow for independent compressor controls in order to optimize system operations to maintain an optimized operating pressure as taught by Sommer in ¶ 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                                        12 December 2022

/JERRY-DARYL FLETCHER/Supervisory Patent Examiner, Art Unit 3763